FILED
                             NOT FOR PUBLICATION
                                                                           DEC 18 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


HARMINDER PAL KAUR,                              No. 13-71002

              Petitioner,                        Agency No. A073-413-899

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 11, 2015**
                               San Francisco, California

Before: CLIFTON and OWENS, Circuit Judges and SMITH,*** Chief District
Judge.

      Harminder Kaur appeals from the Board of Immigration Appeal’s order

denying her motion to reopen her immigration proceedings. As the parties are

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William E. Smith, Chief District Judge for the U.S.
District Court the District of Rhode Island, sitting by designation.
familiar with the facts, we do not recount them here. We review the board’s

decision to deny Kaur’s motion to reopen for abuse of discretion. See Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We have jurisdiction pursuant to 8

U.S.C. § 1252, and we deny the petition.

      Kaur failed to file her motion to reopen within ninety days of the date the

final administrative decision was rendered and, therefore, the motion was time-

barred unless it was “based on changed circumstances arising in the country of

nationality . . . if such evidence [was] material and was not available and could not

have been discovered or presented at the previous hearing.” 8 C.F.R.

§ 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

      The board’s conclusion that Kaur did not show that conditions for women in

India have materially or qualitatively changed since her 1996 hearing is supported

by substantial evidence. See Lopez v. Ashcroft, 366 F.3d 799, 805 (9th Cir. 2004)

(“We review the BIA’s factual findings regarding changed country conditions for

substantial evidence.”). First, the board considered Kaur’s claim in the context of

the social groups that she defined (“Indian women forced to reside with in-laws

they are unable to leave” and “Indian women who are viewed as property by virtue

of their position within a domestic relationship”). The board discussed its findings




                                           2
regarding “domestic abuse and domestic violence,” “crimes against women,” as

well as “legal and societal discrimination.”

      Second, there was substantial evidence to support the board’s conclusion

that although “domestic abuse and domestic violence remain[ed] a serious

problem,” Kaur had not shown “that similar conditions or circumstances did not

exist at the time of her hearing.” See Najmabadi v. Holder, 597 F.3d 983, 986-87

(9th Cir. 2010) (when evaluating a claim of changed country conditions the board

must determine if the new evidence is qualitatively different from evidence

available at the previous hearing). A comparison of the 1995 and 2011 U.S.

Department of State Country Reports for India shows a continuation of violence

against women within the family and larger society. For example, the 1995 report

states that “[f]emale bondage and forced prostitution [were] widespread in parts of

Indian society” and that “violence against women–including molestation, rape,

kidnaping, and wife murder (“dowry deaths”)–ha[d] increased over the past

decade.” The 2011 report contains statistics of crimes against women that

“included kidnapping and abduction, molestation, sexual harassment, physical and

mental abuse, and trafficking.” The 2011 report also states that “domestic abuse

remained a serious problem.”




                                          3
      Third, much of the new evidence that Kaur submits is not material to her

claim and “simply recounts generalized conditions in [India] that fail to

demonstrate that her predicament is appreciably different from the dangers faced

by her fellow citizens.” Najmabadi, 597 F.3d at 990 (internal quotation marks and

citation omitted). For example, conditions regarding honor killings, for which the

most common justification is that “the victim married against her family’s wishes,”

and violence resulting from dowry disputes are not material to Kaur’s claim as she

is already long-married. Evidence in the 2011 report of rape being “the fastest

growing crime” point to generalized conditions. Lastly, the United Nations report

regarding the prevalence of wife beating in India, and statistics from a study of

domestic violence in rural Punjab, India, are not material to Kaur’s claims because

her claims were not based on wife beating. Even if the reports were material, they

do not show changed conditions, but rather document the continuation of violence

against women generally.

      In sum, the board’s conclusion that Kaur’s motion was barred because she

did not show that conditions for women in India have materially or qualitatively

changed since her 1996 hearing was supported by substantial evidence and was,

therefore, not an abuse of discretion.

      PETITION FOR REVIEW DENIED.


                                          4